Citation Nr: 0622950	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service which included 
intermittent periods from June 1961 to April 1976.  This case 
is before the Board of Veterans' Appeals (Board) on appeal 
from a May 2003 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The evidence does not suggest that the veteran engaged in 
combat with the enemy.

2.  There is no credible supporting evidence of a stressor 
event in service; there is no confirmed stressor event 
related to the veteran's PTSD diagnosis.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the June 2001 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
June 2001 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the June 2001 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of evidence necessary 
to comply with the criteria for service connection for PTSD.  
Nevertheless, the Board finds this to be a harmless error as 
notice of the criteria was provided in the May 2004 statement 
of the case.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
or effective date for the issue on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

Service medical records are negative for any mental 
disorders.  The claims folder is replete with VA medical 
records from the 2000s for PTSD.  A September 2001 VA 
examination provided a diagnosis of PTSD.  The examiner noted 
that the veteran had a history of one suicide attempt in 1966 
while in Vietnam, when he cut his wrist.  No stitches were 
required and the scar was visible.  The veteran reported that 
he covered it with a bandaid and hid it.  A September 2001 VA 
medical record indicated that the veteran had PTSD symptoms 
related to trauma experienced during service in Vietnam.  

In his November 2000 PTSD questionnaire, the veteran reported 
that in service he was a bomb assembly supervisor and flight 
deck safety supervisor.  He claimed that his in-service 
stressors included the following: from June 1965 to 1967 he 
was aboard the USS Coral Sea and witnessed an aircraft hit 
his friend on the deck; was exposed to body bags; worked 20 
hour shifts; apparently stopped a bomb from being set off.  
From June 1967 to 1968 the veteran claimed he was aboard the 
USS Enterprise and experienced his friends dying, and had 
close calls working with explosives.  During his October 2002 
VA examination the veteran claimed that he was a bomb 
assembly supervisor on the USS Coral Sea and USS Enterprise.  
Aboard the USS Enterprise an aircraft ran over his friends 
foot.  Another stressful incident was a fire on the deck.  

In November 2000 a lay statement was received from the 
veteran's brother who apparently served with him in Vietnam.  
His brother asserted that the veteran's duties of handling 
explosives played with his mind and he was exposed to body 
bags.  

In May 2003 a reply was received from the Center for Unit 
Records Research (CURR) (which has been renamed as the U.S. 
Army and Joint Services Records Research Center) indicating 
that more specific information is needed to confirm the 
veteran's in-service stressors including who, what, when, and 
where and a time period limited to 60 days.  

The veteran in his August 2001 notice of disagreement and 
September 2003 statement indicated that he cannot remember 
names and dates of his in-service stressors.  In the 
September 2003 statement, the veteran acknowledged CURR's 
reply and stated that he spent years trying to suppress the 
stressful events in the military and does not intend to 
subject himself further to these thoughts.  

The veteran's personnel record showed that the veteran was 
aboard the USS Coral including during the periods between 
November 1965 to January 1967 and aboard the USS Enterprise 
during the time frame from May 1967 to at least November 
1968.  Nevertheless, as discussed above, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  The record has shown 
that while the veteran has a PTSD diagnosis due to service, 
his in-service stressors cannot be verified and the veteran 
has stated that he cannot provide further information.  The 
evidence also has not suggested nor has the veteran claimed 
that his in-service stressors are due to combat.  Therefore 
the Board unfortunately has no choice but to deny the 
veteran's claim.  Should the veteran recall additional 
information regarding his in-service stressors, he is welcome 
to submit a claim to reopen his service connection claim for 
PTSD.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


